REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art references, singly or combined, teach or suggest a halloysite powder comprising a granule that is formed by aggregating of halloysite including a halloysite nanotube wherein a first pore is the pore of the nanotube and a second pore is different (i.e., not from the pore of the nanotube) and the granule has an average particle size of 0.5 to 200 m. Liu (Progress in Polymer Science 39 (2014) 1498-1525) teaches halloysite having two different pore sizes; however, the halloysite powder of Liu is not formed from aggregate and thus does not comprise the granule of particle size as required in the instant claims.  CN 101759195 (“CN’195”) and CN 106032409 (“CN’409”), which is cited in the Korean Office Action, teach halloysite powder; however, besides the pores derived from the pore of the halloysite nanotubes, neither reference teach a second pore that is not from the halloysite nanotubes.  Similarly, Matusik  (Clays and Clay Minerals, Vol. 59, No. 2, 116-135, 2011) fail to teach halloysite powder having two different pores.  The Dm and DmN values taught by Matusik are the mean pore size of total pores and the mean pore size of the newly formed pores, and not a bimodal pore size distribution.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 11, 2021
/HOA (Holly) LE/Primary Examiner, Art Unit 1788